EXHIBIT 10.24
 
 
FIRST AMENDMENT TO FACTORING AGREEMENT
 
THIS FIRST AMENDMENT TO FACTORING AGREEMENT (this "Amendment") is entered into
by and between ANCHOR FUNDING SERVICES, LLC, a North Carolina limited liability
company ("Client"), BRAD BERNSTEIN, and MORRY F. RUBIN (collectively the
"Guarantor?) and GREYSTONE COMMERCIAL SERVICES LP ("Greystone"),
 
WHEREAS, Client and Greystone entered into that certain Factoring Agreement
dated November 30, 2009, as amended from time to time (collectively, the
"Factoring Agreement"); and
 
WHEREAS, the Factoring Agreement, and all other documents evidencing, securing,
governing, guaranteeing and/or pertaining to the Factoring Agreement (including,
without limitation, the letter agreement dated March 18, 2010 executed by Seller
and Greystone) are hereinafter referred to collectively as the "Factoring
Documents"; and
 
WHEREAS, the parties hereto now desire to modify the Factoring Agreement as
hereinafter provided;
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE I
Definitions
 
 
Section 1.01 The terms used in this Amendment to the extent not otherwise
defined herein shall have the same meanings as .in the Factoring Agreement.
 
ARTICLE II
Amendments
 
Section 2.01 Effective as of the date hereof, Paragraph 1(g) of the Factoring
Agreement is hereby amended in its entirety to read as follows:
 
"(g) Discounts. The aggregate Discounts collected by Greystonc for all Eligible
Accounts purchased hereunder shall be $15,000 per calendar month or a pro-rate
portion thereof for any partial months (the "Monthly Discounts"). Greystone
shall collect the Monthly Discounts from Seller at the end of each calendar
month; provided however, the Monthly Discounts due for any calendar month shall
be reduced (but not below $0.00) by the aggregate interest due Seller to
Greystone during that month pursuant to paragraph 3(b) hereunder. Seller must
obtain Greystone's prior written consent for any Account with an invoice issued
on terms greater than "Net 30 days". As of the date hereof, the Accounts with
respect to which Greystone has consented to invoices being issued on terms in
excess of 30 days are identified on Exhibit A attached hereto."
 
Section 2.02 Effective as of the date hereof, the first sentence of Paragraph
3(b) of the Factoring Agreement is hereby amended in its entirety to read as
follows:
 
"The daily outstanding balance of the Funds Employed shall bear interest as
follows:
 
(a)  
from February 10, 2011 through and including November 30, 2011, at a fluctuating
rate per annum equal to the lesser of (i) an amount equal to the Prime Rate (as
defined below), plus 8,00%) (the "Contract Rate"), or (ii) the Maximum Rate (as
defined below), each change in the interest rate to become effective without
notice to Seller on the effective date of the change in Prime Rate or the
Maximum Rate, as the case may be; provided, however, in no event shall the
Contract Rate be less 11.25%.

 
(b)  
from December I, 2011 through the end of the Term, at a fluctuating rate per
annum equal to the lesser of (i) an amount equal to the Prime Rate (as defined
below), plus 9.00%) (the "Contract Rate"), or (ii) the Maximum Rate (as defined
below), each change in the interest rate to become effective without notice to
Seller on the effective date of the change in Prime Rate or the Maximum Rate, as
the case may be; provided, however, in no event shall the Contract Rate be less
12,25%."

 
Section 2.03 Effective as of the date hereof, Paragraph 4 (a) of the Factoring.
Agreement is hereby amended in its entirety to read as follows:
 
"Seller shall maintain a reserve balance (the "Reserve Balance") equal to at
least the sum of the following (the "Minimum Reserve Balance"): (I) the greater
of (I) ten percent (10%) of the Face Amount of the outstanding Eligible Accounts
and (2) that portion of the Face Amount of such Eligible Accounts for which
Greystone does not make an Advance hereunder, and (ii) 100% of the Face Amount
of the outstanding Accounts which are not Eligible Client Accounts (other than
Chargedback Accounts)."
 
 
First Amendment to Factoring Agreement
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE III
No Waiver
 
Section 3.01 Nothing contained herein shall he construed as a waiver by
Greystone of any covenant or provision of the Factoring Agreement, the other
Factoring Documents, this Amendment or any other contract or instrument between
the Greystone and the Client or any Guarantor, and the failure of Greystone at
any time or times hereafter to require strict performance by the Client or any
Guarantor of any provision thereof shall not waive, affect or diminish any right
of Greystone to thereafter demand strict compliance therewith. Greystone hereby
reserves all rights granted under the Factoring Agreement, the other Factoring
Documents, this Amendment, and any other contract or instrument between the
Client and Greystone.
 
ARTICLE IV
Representations Warranties, Ratification and Reaffirmation
 
Section 4.01 Client hereby represents and warrants that: (i) the representations
and warranties contained in the Factoring Agreement are true and correct on and
as of the date hereof as though made on and as of the date hereof, (ii) no event
has occurred and is continuing that constitutes an Event of Default or would
constitute an Event of Default but for the requirement of notice or lapse of
time or both, and (iii) there arc no claims or offsets against, or defenses or
counterclaims to, the Factoring Documents, the indebtedness evidenced thereby or
the liens securing same (including without limitation, any defenses or offsets
resulting from or arising out of breach of contract or duty, the amount of
interest charged, collected or received on the Factoring Documents heretofore,
or breach of any commitments or promises of any type).
 
Section 4.02 The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Factoring
Agreement, but except as expressly modified and superseded by this Amendment,
the terms and provisions of the Factoring Agreement are ratified and confirmed
and shall continue in full force and effect. Client hereby agreeing that the
Factoring Agreement and the other Factoring Documents are and shall continue to
be outstanding, validly existing and enforceable in accordance with their
respective terms.
 
Section 4.03 Guarantors previously executed those two (2) certain guaranty
agreements (the "Guaranty Agreements") each dated November 30, 2009, for the
benefit of Greystone to guarantee the payment and performance by Client of
certain indebtedness owing to Greystone described therein, including without
limitation, the indebtedness owing under the Factoring Agreement. Guarantors, by
executing this Amendment, hereby consent to this Amendment and agrees that,
notwithstanding the execution of this Amendment, the Guaranty Agreements remain
in full force and effect and the obligations thereunder remain valid and binding
against Guarantors with respect to the Factoring Agreement (as amended hereby),
and all other indebtedness guaranteed thereunder.
 
ARTICLE V
Miscellaneous
 
 
Section 5.01 Each of the Factoring Documents is hereby amended so that any
reference in the Factoring Documents to the Factoring Agreement shall mean a
reference to the Factoring Agreement as amended hereby.
 
Section 5.02 This Amendment may be executed simultaneously in one or more
counterparts, each of shall be deemed an original, but all of which together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be equally as effective as
delivery of a manually executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telecopy also shall
deliver a manually executed counterpart of this Amendment but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect or this Amendment.
 
Section 5.03 The Agreement and this Amendment have been entered into in Dallas
County, Texas and shall be performable for all purposes in Dallas County, Texas.
THE AGREEMENT, AS AMENDED HEREBY, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. Courts within the State of Texas
shall have jurisdiction over any and all disputes arising under or pertaining to
the Agreement, as amended hereby, and venue in any such dispute shall be the
courts located in Dallas County, Texas.
 
Section 5,04 This Amendment shall not become effective until executed by
GREYSTONE.
 
First Amendment to Factoring Agreement
 
2

--------------------------------------------------------------------------------

 
 
Section 5.05 CLIENT AND GUARANTORS EACH HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE INDEBTEDNESS AND OBLIGATIONS NOW OR HEREAFTER OWING
BY CLIENT AND GUARANORS TO GREYSTONE OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM GREYSTONE. CLIENT AND GUARANTORS EACH HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES GREYSTONE, ITS PREDECESSORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH CLIENT AND GUARANTORS
MAY NOW OR HEREAFTER HAVE AGAINST GREYSTONE, ITS PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, INCLUDING WITHOUT LIMITATION, ANY SUCH CLAIMS ARISING FROM (A) ANY
INTEREST, FEES, DISCOUNTS OR EXPENSE CHARGED TO OR COLLECTED FROM SELLER UNDER
THE FACTORING AGREEMENT PRIOR TO THE DATE OF THIS AMENDMENT, OR (B) THE
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE FACTORING AGREEMENT OR OTHER FACTORING DOCUMENTS, AND THE
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
 
Section 5.6 THE FACTORING AGREEMENT AND THE OTHER FACTORING DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
EXECUTED effective as of February 10, 2011.
 

  CLIENT:           ANCHOR FUNDING SERVICES, LLC          
 
By:
/s/ Brad Bernstein     Name: Brad Bernstein     Title: President of Anchor
Funding Services, LLC and President of Anchor Funding Services, Inc., the Sole
Member of Anchor Funding Services, LLC             GARANTOR             /s/ Brad
Bernstein     BRAD BERNSTEIN             /s/ Morry F. Rubin     MORRY F. RUBIN  
          GREYSTONE:           GREYSTONE COMMERCIAL SERVICES LP             By:
/s/ Jeff Kassing       Jeff Kassing, President  

 
First Amendment to Factoring Agreement
 
3